Title: Tobias Lear to the Postmasters of Baltimore, Georgetown, and Alexandria, 27 March 1793
From: Lear, Tobias
To: Postmasters of Baltimore, Georgetown, and Alexandria



Sir,
Philadelphia March 27th 1793

The President of the U. S. intending to set off for Mount Vernon this day, has directd me to request that you will retain any letters that may come to your office for him after you receive this and will take from the Mails going to Philada that may pass thro[u]gh your Office, such letters as are addressed to the President—and cause them to be sent to him when he arrives in Baltimore. I am Sir &c.

T. LearS. P. U. S.

